DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
Election/Restrictions
Claims 1 and 16 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to an unelected species, previously withdrawn from consideration as a result of an election of species, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/25/21 is hereby partially withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Elchuk on 11/29/21.

The application has been amended as follows: 

Claim 1: An apparatus for performing an additive manufacturing operation to form a structure by processing a photopolymer resist material, the apparatus comprising: a laser source for generating a laser beam; a tunable mask for receiving the laser beam wherein the tunable mask comprises an optically dispersive element and is configured to generate a plurality of differing images; a control system configured to control the tunable mask to generate the plurality of differing images in sequential fashion; the tunable mask further being configured to split the laser beam into a plurality of emergent beams, wherein each said emergent beam emerging from the tunable mask comprises a subplurality of beamlets of varying or identical intensity, for each one of the differing images, and wherein each said beamlet from each said differing image emerges from a unique subsection of illuminated regions of the tunable mask during projection of each said differing image; a collimator for collecting and collimating at least one of the emergent beams, from each said differing image, from the tunable mask to form a collimated beam; a power monitoring unit to collect and measure the power of at least one of said plurality of emergent beams from each said image that are not being projected into the focused image plane and not delivered to the collimator; one or more focusing elements to focus the collimated beam into a focused beam which is projected as a focused image plane on or within the photopolymer resist material, wherein the tunable mask, the collimator, and the focusing elements are so oriented and positioned as to create the same optical path length between the tunable mask and the focused image plane for all optical frequencies of the laser beam; and wherein the focused beam simultaneously illuminates a layer of the photopolymer resist material, the focused beam using the differing images to generate a cumulative non-linear exposure dose within the focused image plane to selectively polymerize portions of the photopolymer resist material within the focused image plane. 
Claim 16: An apparatus for performing an additive manufacturing operation to form a structure by processing a photopolymer resist material, the apparatus comprising: a laser source for generating a and not delivered to the collimator; a motion stage to support and move the photopolymer resist material relative to the focused image plane; and wherein the focused beam simultaneously illuminates a layer of the photopolymer resist material using the plurality of differing images, and in connection with movement of the photopolymer resist material by movement of the motion stage, generates a cumulative non-linear exposure dose within the focused image plane to selectively polymerize portions of the photopolymer resist material within the focused image plane.
Reasons for Allowance
The following is an examiner' s statement of reasons for allowance:
The closest prior art of record is Chen. Prior arts such as Chen either had the power meter placed such that it was prior to a tunable mask or the meter read from the focused image plane. Thus, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742